FILED
                                                                                          JAN - 8 2009
                               UNITED STATES DISTRICT COURT                       Clerk, U.S. District and
                              FOR THE DISTRICT OF COLUMBIA                              Bankruptcy Courts

Ann Powers,                                  )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )
                                             )
                                                     Civil Action No.      02 0026
Washington Metropolitan Area Transit         )
Authority et al.,                            )
                                             )
               Defendants.                   )


                                  MEMORANDUM OPINION

       The plaintiff has filed a pro se complaint and an application to proceed in forma

pauperis. The Court will grant the application, and dismiss the complaint.

       The complaint, which identifies the plaintiff as the daughter of Elvis Presley and Marilyn

Monroe, states that plaintiff applied to the Washington Metropolitan Area Transit Authority for a

disability rider's pass, but was denied. However, the complaint does not allege that plaintiff was

discriminated against on the basis of a disability from which she suffers. Accordingly, the

complaint will be dismissed for failure to state a claim upon which relief may be granted. 28

u.S.C. § 1915(e)(2)(B)(ii).

       The complaint could conceivably be construed to state a claim that the individual

defendant, apparently a WMAT A employee, threatened the plaintiff with physical harm. Even so

construed, the complaint would have to be dismissed for lack of federal jurisdiction.

       A separate order accompanies this memorandum opinion.